Name: 81/385/EEC: Commission Decision of 8 April 1981 authorizing the French Republic to apply intra-Community surveillance to imports of men's and boys'shirts, woven, originating in Indonesia which have been put into free circulation in the Community (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-06-06

 Avis juridique important|31981D038581/385/EEC: Commission Decision of 8 April 1981 authorizing the French Republic to apply intra-Community surveillance to imports of men's and boys'shirts, woven, originating in Indonesia which have been put into free circulation in the Community (Only the French text is authentic) Official Journal L 149 , 06/06/1981 P. 0041 - 0041****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 164 , 30 . 6 . 1980 , P . 20 . ( 3 ) OJ NO L 365 , 27 . 12 . 1978 , P . 1 . ( 4 ) OJ NO L 347 , 31 . 12 . 1979 , P . 1 . COMMISSION DECISION OF 8 APRIL 1981 AUTHORIZING THE FRENCH REPUBLIC TO APPLY INTRA-COMMUNITY SURVEILLANCE TO IMPORTS OF MEN ' S AND BOYS ' SHIRTS , WOVEN , ORIGINATING IN INDONESIA WHICH HAVE BEEN PUT INTO FREE CIRCULATION IN THE COMMUNITY ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/385/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLES 1 AND 2 THEREOF , WHEREAS DECISION 80/47/EEC REQUIRES MEMBER STATES TO HAVE PRIOR AUTHORIZATION FROM THE COMMISSION BEFORE INTRODUCING INTRA-COMMUNITY SURVEILLANCE OF THE IMPORTS CONCERNED ; WHEREAS BY DECISION 80/605/EEC ( 2 ) THE COMMISSION AUTHORIZED MEMBER STATES , IN SO FAR AS EACH IS CONCERNED , TO INTRODUCE INTRA-COMMUNITY SURVEILLANCE OF CERTAIN IMPORTS ; WHEREAS , ON 26 MARCH 1981 , THE FRENCH REPUBLIC REQUESTED INTRA-COMMUNITY SURVEILLANCE OF IMPORTS OF MEN ' S AND BOYS ' SHIRTS , WOVEN , ORIGINATING IN INDONESIA ; WHEREAS THE INFORMATION GIVEN IN SUPPORT OF THE APPLICATION HAS BEEN SUBJECTED TO CLOSE EXAMINATION BY THE COMMISSION , IN ACCORDANCE WITH THE CRITERIA LAID DOWN BY DECISIONS 80/47/EEC AND 80/605/EEC ; WHEREAS THE COMMISSION EXAMINED IN PARTICULAR WHETHER THE IMPORTS COULD BE MADE SUBJECT TO INTRA-COMMUNITY SURVEILLANCE MEASURES UNDER ARTICLE 2 OF DECISION 80/47/EEC ; WHETHER INFORMATION WAS GIVEN AS REGARDS THE ECONOMIC DIFFICULTIES ALLEGED AND WHETHER DURING THE REFERENCE YEARS SET OUT IN DECISION 80/47/EEC THERE HAD BEEN DEFLECTION OF TRADE AND WHETHER INTRA-COMMUNITY LICENCE APPLICATIONS HAD BEEN SUBMITTED ; WHEREAS , HOWEVER , SURVEILLANCE MEASURES MAY BE AUTHORIZED FOR GROUP I TEXTILES AS DEFINED BY COUNCIL REGULATION ( EEC ) NO 3059/78 ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 3063/79 ( 4 ), EVEN IF THERE HAS BEEN NO TRADE DEFLECTION OR INTRA-COMMUNITY LICENCE APPLICATIONS , IN VIEW OF THE INHERENT RISK OF ECONOMIC DIFFICULTIES IN TRADE IN THESE PRODUCTS WHICH ARE HIGHLY SENSITIVE TO IMPORTS ; WHEREAS THIS EXAMINATION HAS SHOWN THAT THERE IS A RISK THAT THE IMPORTS INDICATED BELOW HERETO ARE WORSENING OR PROLONGING THE EXISTING ECONOMIC DIFFICULTIES ; WHEREAS , THEREFORE , THE FRENCH REPUBLIC SHOULD BE AUTHORIZED TO MAKE THE IMPORTS IN QUESTION SUBJECT TO INTRA-COMMUNITY SURVEILLANCE UNTIL THE END OF 1981 , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED TO INTRODUCE , UNTIL 31 DECEMBER 1981 AND IN ACCORDANCE WITH DECISION 80/47/EEC , INTRA-COMMUNITY SURVEILLANCE OF THE PRODUCTS INDICATED BELOW AND ORIGINATING IN INDONESIA . // // CCT HEADING NO // DESCRIPTION // // 61.03 ( NIMEXE CODES 61.03-11 , 15 , 19 ) ( CATEGORY 8 ) // MEN ' S AND BOYS ' SHIRTS , WOVEN , OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES // ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 8 APRIL 1981 . FOR THE COMMISSION ANTONIO GIOLITTI MEMBER OF THE COMMISSION